IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES DAVID BLACK and,        §
ELISABETH V. BLACK,           §
                              §                      No. 86, 2014
     Petitioners Below -      §
     Appellants,              §
                              §                      Court Below:
v.                            §                      Superior Court of the State
                              §                      of Delaware, in and for
JUSTICE OF THE PEACE          §                      New Castle County
COURT 13, and PAUL D. TAYLOR, §
                              §
     Respondents Below -      §                      C.A. N14A-01-006 CEB
     Appellees.               §


                               Submitted: October 15, 2014
                               Decided: November 25, 2014

Before STRINE, Chief Justice; HOLLAND, RIDGELY, VALIHURA, Justices,
and RYAN, Judge*, constituting the Court en Banc.


    Upon appeal from the Superior Court of the State of Delaware.
REVERSED AND REMANDED.


     R. Craig Martin, Esquire (argued) and Brian A. Biggs, Esquire, DLA Piper
LLP (US), Wilmington, Delaware, Attorneys for Petitioners Below - Appellants.


      Donald L. Gouge, Jr., Esquire, Wilmington, Delaware, Attorney for Paul D.
Taylor, Respondent Below - Appellee.



HOLLAND, Justice:

* Sitting by designation under Del. Const. art. IV, § 12.
          The matter before this Court began on November 21, 2013, when Paul D.

Taylor (“Taylor”) filed a complaint seeking back rent and possession of a home he

had rented to James David Black and Elisabeth V. Black (the “Blacks”). Justice of

the Peace Court 13 ordered an expedited summary possession trial under 25 Del.

C. § 5115. That statute grants authority to Justice of the Peace Courts to issue a

“forthwith summons” when “the landlord alleges and by substantial evidence

demonstrates to the Court that a tenant has caused substantial or irreparable harm

to landlord’s person or property.”1

          This is an appeal from the Superior Court’s judgment denying the Blacks’

petition for a writ of certiorari. The Blacks present two arguments on appeal.

First, they allege the record shows, and the Blacks pled, that Justice of the Peace

Court 13 proceeded contrary to law and denied the Blacks due process of law when

it issued a forthwith summons under 25 Del. C. § 5115 absent satisfaction of the

statutory requirements for issuance of that summons. Second, the Blacks assert the

record shows that Justice of the Peace Court 13 proceeded irregularly because it

created no record regarding the basis for its issuance of the forthwith summons.

          We have concluded that both of the Blacks’ contentions are meritorious.

Therefore, the judgment of the Superior Court must be reversed.




1
    25 Del. C. § 5115.
                                          2
                                         Facts

      Taylor’s complaint was filed in Justice of the Peace Court 13 on November

21, 2013 at 8:13 a.m., alleging:

             The plaintiff landlord rented this residential unit to
             defendant tenants by lease. Rent is $1600 per month.
             Defendants have not paid rent for August – November
             2013. The total due is $6,400 (reduced by $500 for a pet
             deposit). The five day letter dated November 13, 2013 is
             attached and incorporated by reference. The plaintiff
             landlord seeks back rent and possession.

Taylor’s complaint did not allege any past substantial or irreparable harm caused

by the Blacks and attached no affidavits or other evidence to that effect.

Nevertheless, Justice of the Peace Court 13 issued a forthwith summons at 11:49

a.m. on November 21, 2013 – the same day – and scheduled trial for 1:00 p.m. on

November 22, 2013 – the very next day. Justice of the Peace Court 13 docketed

that it granted the forthwith summons, but did not record what standard it applied

or what evidence it considered. The docket entry merely stated, in relevant part:

“PER JUDGE ROBERTS: GRANTED.                     SCHEDULE FORTHWITH.”         The

Blacks had less than 24 hours to prepare for trial because the Constable did not

return service to them until 3:17 p.m.

      The Blacks objected to the expedited proceedings at the November 22

hearing, but Justice of the Peace Court 13 overruled this objection and proceeded

with the eviction trial immediately. At trial, Justice of the Peace Court 13 found


                                           3
for Taylor and ordered back rent and re-possession of the Blacks’ home. The

Blacks appealed that decision to a three-judge panel of Justice of the Peace Court

13. At the hearing on the appeal, the Blacks objected again to the Justice of the

Peace 13’s issuance of the forthwith summons. The three-judge panel overruled

the objection, found in favor of Taylor, and again ordered the Blacks to pay back

rent and granted re-possession of the Blacks’ home to Taylor.2

       The Blacks filed a petition for writ of certiorari in the Delaware Superior

Court seeking review of Justice of the Peace Court 13’s final judgment. The

Blacks’ petition alleged that Justice of the Peace Court 13 erred as a matter of law

when it issued the forthwith summons without the allegations and proof required

under 25 Del. C. § 5115. The Blacks also alleged that the Justice of the Peace

Court 13 proceeded irregularly because it created no record of why it issued the

forthwith summons. The Superior Court dismissed the Blacks’ petition.

                                       Certiorari Review

       This Court has held that the Superior Court can issue writs of certiorari to a

Justice of the Peace Court to review summary possession proceedings for errors of

law.3 Certiorari review in a summary possession action is “on the record and the

reviewing court may not weigh evidence or review the lower tribunal’s factual


2
  Taylor v. Black, Del. J.P., C.A. No. JP-13-13-015262, Lee, J., Page, J., Tull, J. (Jan. 14, 2013);
A120-122.
3
  Maddrey v. Justice of the Peace Court 13, 956 A.2d 1204, 1212 (Del. 2008).
                                                  4
findings.”4 The only record appropriate for common law certiorari review in a

summary possession action is “the initial papers, limited to the complaint initiating

the proceeding, the answer or response (if required) and the docket entries.”5

       Because of its limitations, certiorari review is only appropriate when two

threshold requirements are met.6        The first threshold requirement is that “the

judgment must be final and there can be no other available basis for review.”7

There is no dispute that the January decision by the three-judge panel of Justice of

the Peace Court 13 is a final, non-appealable judgment.8 Second, the petition must

raise the type of claim reviewable on certiorari, namely “whether the lower

tribunal (1) committed errors of law, (2) exceeded its jurisdiction, or (3) proceeded

irregularly.”9 “‘A decision will be reversed for an error of law committed by the

lower tribunal when the record affirmatively shows that the lower tribunal has

‘proceeded illegally or manifestly contrary to law.’”10 “Reversal on jurisdictional

grounds is appropriate ‘only if the record fails to show that the matter was within

the lower tribunal’s personal and subject matter jurisdiction.’”11 “Reversal for


4
  Id. at 1213.
5
  Id. at 1216.
6
  Id. at 1213-14.
7
  Id. at 1213.
8
  25 Del. C. § 5717; see also Maddrey, 956 A.2d at 1213.
9
  Maddrey, 956 A.2d at 1213; see also 1 Victor B. Woolley, Practice in Civil Actions and
Proceedings in the Law Courts of the State of Delaware, §§ 896-97 (1906).
10
   Maddrey, 956 A.2d at 1214 (quoting Christiana Town Center, LLC v. New Castle Cnty., 2004
WL 2921830, at *2 (Del. Dec. 16, 2004)).
11
   Id. (quoting Christiana Town Center, LLC, 2004 WL 2921830, at *2).
                                             5
irregularities of proceedings occurs ‘if the lower tribunal failed to create an

adequate record for review.’”12

                                         Error of Law

          The Blacks’ petition for a writ of certiorari alleged that the Justice of the

Peace Court 13 committed an error of law because it issued the forthwith summons

without complying with the statutory requirements of 25 Del. C. § 5115. Pursuant

to that statute, a Justice of the Peace Court may issue a “forthwith summons” only

when “the landlord alleges and by substantial evidence demonstrates to the Court

that a tenant has caused substantial or irreparable harm to landlord’s person or

property . . . .”13 The record reflects that Justice of the Peace Court 13 disregarded

§ 5115 in two key respects. First, Taylor’s complaint did not allege that the Blacks

had caused “substantial or irreparable harm.”             Second, the complaint and the

docket entries do not reflect that Justice of the Peace Court 13 received any

authenticated documents, testimony, affidavits or any evidence – let alone

substantial evidence – that supported a finding of past substantial or irreparable

harm. There was no dispute on this point. The Superior Court questioned Taylor’s

counsel on the deficiencies of the complaint and the absence of any substantial

evidence on the record. Taylor’s counsel conceded there were no allegations in the



12
     Id. (quoting Christiana Town Center LLC, 2004 WL 2921830, at *2).
13
     25 Del. C. § 5115 (emphasis added).
                                                6
complaint and no affidavit or other evidence submitted in support of the complaint

that would satisfy § 5115.

          The Blacks’ petition for a writ of certiorari alleged that Justice of the Peace

Court 13 erred as a matter of law by granting the forthwith summons even though

Taylor failed to allege and provide evidence meeting the statutory requirements of

25 Del. C. § 5115. The Blacks’ petition further alleged that this error was clear on

the face of the record. The Blacks’ petition, thus, satisfied the first basis set forth

by this Court in Maddrey v. Justice of the Peace Court 13 for the issuance of a writ

of certiorari, i.e., that “the lower tribunal . . . proceeded illegally or manifestly

contrary to law” because it did not follow the statutory requirements of § 5115.14

Accordingly, we hold that the Superior Court erred by dismissing the Blacks’

petition and refusing to issue the writ of certiorari, when the petition satisfied the

first criterion set forth in Maddrey.

                                  Proceeded Irregularly

          Our holding in Maddrey also establishes that a party aggrieved by a final

judgment of the Justice of the Peace Court for summary possession may petition

the Superior Court for certiorari review on the grounds that the Justice of the




14
     Maddrey, 956 A.2d at 1214.
                                             7
Peace Court proceeded irregularly.15 The record reflects that the only docket entry

that addressed the forthwith summons cursorily stated, with no explanation: “PER

JUDGE ROBERTS: GRANTED. SCHEDULE FORTHWITH.” The docket entry

fails to demonstrate what evidence was considered, what standard was applied, and

whether the evidence met that standard. The docket entry following the expedited

hearing is also deficient, and simply reads, “POSSESSION PLTF MUST PUT

ALL UTILITIES IN HIS NAME.” These errors are reviewable on certiorari

according to the third criterion set forth in Maddrey:

               As an example of an error properly reviewable on a writ
               of certiorari, the Superior Court can consider
               irregularities shown in the docket entries. . . . Justices
               of the Peace should, in every case insure that the docket
               sheet, in order to create a reviewable record, reflects a
               short statement of the decision . . . that explains who
               prevailed and the burden of proof applied.16

Accordingly, we also hold that Justice of the Peace Court 13 proceeded irregularly

by insufficiently docketing the basis for its decisions to issue the forthwith

summons and possession.17




15
   Id.; see also Woolley at §§ 896-97. “Reversal for irregularities of proceedings occurs ‘if the
lower tribunal failed to create an adequate record for review.’” Maddrey, 956 A.2d at 1214
(quoting Christiana Town Center LLC, 2004 WL 29211830, at *2).
16
   Maddrey, 956 A.2d at 1215 (emphasis added).
17
   See id. at 1214. Of course, the docket itself can refer to a separate document that contains this
information. In this case, there is nothing of that kind and the sole explanation is provided by the
docket itself.
                                                 8
                                   Conclusion

      The judgment of the Superior Court is reversed. This matter is remanded for

further proceedings in accordance with this opinion.




                                         9